Citation Nr: 1010742	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  02-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by hand twitching, cramps, and tremor.
 
2.  Entitlement to service connection for an undiagnosed 
illness manifested by cardiovascular signs and symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to April 
1981 and in the Army National Guard (ANG) from July 1981 to 
December 1981 and from September 1990 to May 1991.  Most 
significantly, the Veteran was called to and served on active 
duty in the Southwest Asia Theater of Operations from 
November 1990 to May 1991. As such, he is a Persian Gulf 
veteran.

These matters initially came before the Board of Veterans' 
Appeals (the Board) on appeal from an October 2000 rating 
decision of the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
denied multiple claims for service connection raised in 
connection with the Veteran's Persian Gulf service.

In January 2004, the Board denied one of the claims, granted 
service connection for an undiagnosed illness manifested by 
headaches, and remanded multiple service connection claims.  
In August 2005, the RO granted service connection for 
irritable bowel syndrome (IBS) and chronic fatigue syndrome 
(CFS), as medically unexplained chronic multisymptom 
illnesses under 38 U.S.C.A. § 1117.  In November 2006, the 
Board denied claims for service connection for an undiagnosed 
illness manifested by muscle twitching and cramps, shaking 
hands, and intermittent numbing, an undiagnosed illness 
manifested by intermittent skin rashes and lesions, an 
undiagnosed illness manifested by dental problems, and an 
undiagnosed illness manifested by heart palpitations.

In April 2009, the United States Court of Appeals for 
Veterans Claims (the Court) vacated the Board's decision as 
to an undiagnosed illness manifested by muscle twitching and 
cramps, shaking hands, and intermittent numbing, and an 
undiagnosed illness manifested by heart palpitations.  See 
No. 07-0082, 2009 WL 1098803 (Vet. App. April 21, 2009).  The 
Court also recharacterized these issues and the Board has 
continued this recharacterization on the title page.  The 
Court deemed the remaining two claims abandoned and affirmed 
the Board's decision as to them.  Id.  The Court also 
dismissed two other claims relating to the appellate status 
of the IBS and CFS claims as discussed in more detail below.

Based on the instructions in the Court's decision, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Court's decision contains several instructions to the 
Board, as to both claims together and to each individually.

Initially, the Board notes that, with regard to the claims 
for service connection for IBS and CFS, when the RO granted 
these benefits and assigned a noncompensable rating, it 
informed the Veteran that this constituted a complete grant 
of benefits sought on appeal for both issues.  The Veteran 
did not appeal the initial noncompensable rating assigned, 
and argued that the RO's notice was insufficiently clear to 
inform him that he could appeal the initial rating assigned.  
The Court held that the notice was sufficient and that the 
decisions assigning the initial noncompensable ratings became 
final when the Veteran did not appeal within the one year 
time period.  2009 WL 1098803, at *4.

In its instructions to the Board with regard to both of the 
current claims, the Court instructed that the Board should 
consider the Veteran's argument that VA erred in analyzing 
each of his symptoms individually rather than considering 
whether all of his symptoms "combine to demonstrate 
objective evidence of a chronic multisymptom illness that has 
no known diagnosis."  2009 WL 1098803, at *3 (quoting 
Appellant's Reply Brief).  The Court cited 38 U.S.C.A. 
§ 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i), which provide 
that a "qualifying chronic disability" is a "chronic 
disability resulting from any of the following (or any 
combination of the following)," and then listing undiagnosed 
illness and medically unexplained chronic multisymptom 
illness.  Id.  The Court instructed that the Board explain 
whether the phrase "any combination of the following" 
suggests that all of the Veteran's undiagnosed conditions 
form one "qualifying chronic disability" that would form 
the basis of one claim for section 1117 benefits.  Id.  Under 
the interpretation advanced by the Veteran's representative 
in the February 2010 Written Brief Presentation and 
elsewhere, this would result in a situation in which the 
Veteran, already service connected for section 1117 benefits 
for IBS and CFS "would not need to establish service 
connection for each of his additional symptoms; rather, if 
such symptoms met the section 1117 criteria, they would 
affect only his disability rating, and VA should adjudicate 
them as such."  Id.   See also February 2010 Written Brief 
Presentation, at 7.

The Court's instructions with regard to the claim for service 
connection for an undiagnosed illness manifested by 
cardiovascular signs and symptoms also indicate that a remand 
is warranted.  The Board failed to discuss the March 2004 VA 
examination regarding the Veteran's heart palpitations.  
While the March 2004 VA examiner ultimately found that there 
were no objective indications of chronic heart disability, 
treadmill test results indicated an inability to achieve a 
METS score of 7.0, which would warrant a finding of a heart 
disability with a compensable rating under 38 C.F.R. § 4.104, 
Diagnostic Codes 7000, 7005, 7015.  However, the examiner 
also noted that there were no signs of heart disease and the 
Veteran refused additional testing that could have clarified 
these results.  A remand is warranted in this case for an 
examination to clarify the ambiguous results of the treadmill 
tests.  See February 2010 Written Brief Presentation, at 9 
(alternate argument).

Moreover, in the declaration attached to the February 2010 
brief, the Veteran indicated that he underwent October 2008 
surgery to repair an aneurysm, after which his chest pain 
briefly subsided but then returned.  As the records relating 
to the surgery could contain information relevant to the 
issues on appeal, these records should be obtained prior to 
the new VA examination.

In addition, as to the undiagnosed illness manifested by hand 
twitching, cramps, and tremor, the Court found that the Board 
did not discuss the correct legal standard for determining 
whether the presumption of soundness was rebutted.  While the 
RO briefly discussed this question in its October 2000 
decision, the VCAA notification has never included specific 
notice as to how to establish service connection when there 
is some evidence, as there is in this case, that a disability 
preexisted service.  Given that the Board is remanding the 
claims for the above reasons, readjudication should be 
preceded by a new VCAA compliant letter which includes 
specific information as to the presumption of soundness and 
how it may be rebutted. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA compliant 
letter as to each claim.  With regard to 
the claim for entitlement to service 
connection for an undiagnosed illness 
manifested by hand twitching, cramps, and 
tremor, inform the Veteran that he is 
presumed to have been in sound condition 
at the time of entry into service, but 
that this presumption may be rebutted by 
clear and unmistakable evidence that a 
disability preexisted service and was not 
aggravated by service.

2.  Take appropriate action to obtain any 
outstanding relevant treatment records, 
including those relating to the Veteran's 
October 2008 aneurysm repair surgery to 
which he referred in his February 2010 
Declaration.

3.  Schedule the Veteran for a VA 
examination as to the etiology of his 
claimed cardiovascular signs and 
symptoms.  All necessary tests should be 
conducted.  If the Veteran declines to 
participate in any testing, this should 
be noted in the examination report.

The claims file must be sent to the 
examiner for review.

The examiner should note and detail all 
reported cardiovascular signs and 
symptoms.  The examiner should also 
provide details about the onset, 
frequency, duration, and severity of all 
cardiovascular complaints and indicate 
what precipitates and relieves them.

The examiner should review the March 2004 
VA examination report and offer an 
opinion as to the meaning of the March 
2004 treadmill test results.

The examiner should state whether there 
are any "objective indications of chronic 
disability" relating to cardiovascular 
signs or symptoms.  The term "objective 
indications of chronic disability refers 
to two types of indications.  It refers 
to "signs," in the medical sense of 
objective evidence perceptible to an 
examining physician.  It also refers to 
other, non-medical indicators that are 
capable of independent verification.  The 
examiner should indicate whether either 
type of objective indications of chronic 
disability are present.

The examiner should determine whether any 
cardiovascular signs and symptoms are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
state whether he is unable to ascribe a 
diagnosis to the Veteran's complaints.

If, and only if, the Veteran's 
cardiovascular signs and symptoms are 
ascribed to a known disease entity, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the known disease entity that causes 
the cardiovascular signs or symptoms is 
etiologically related to the Veteran's 
military service.

The examiner should provide a rationale 
for all opinions expressed.

4.  The AOJ should schedule an 
examination in regard to the tremors.  
The examiner should identify the cause of 
the tremors.  Specifically, is there a 
disease or defect that is the cause of 
the tremor?  (The examiner should 
identify which.)  Based upon the nature 
of the tremor, was there an increase in 
severity during service?  If there was an 
increase in severity, the examiner should 
determine whether such increase was due 
to natural progress. 

5.  The RO/AMC should then review any 
additional evidence and readjudicate the 
appellate issues, under all appropriate 
statutory and regulatory provisions and 
legal theories.  As indicated by the 
Court, the RO/AMC should specifically 
consider whether all of the Veteran's 
symptoms "combine to demonstrate 
objective evidence of a chronic 
multisymptom illness that has no known 
diagnosis," and whether all 
symptomatology falling within the section 
1117 criteria should be adjudicated as a 
single chronic multisymptom illness.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


